IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LINDA GLADZISZEWSKI,                   : No. 140 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (PNC FINANCIAL SERVICES          :
GROUP, INC.),                          :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.